Citation Nr: 0709434	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for generalized 
degenerative joint disease.

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to service connection for psychiatric 
disability as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to June 
1977; he also had service in the United States Naval 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

In December 1, 2004, the Board issued a decision which, in 
pertinent part, denied the veteran's claims for service 
connection for degenerative disc disease of the lumbar spine; 
for generalized degenerative joint disease; for cervical 
spine disability; and for psychiatric disability as secondary 
to a back disability.  Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2006, the Court granted a 
Joint Motion for Remand (Joint Motion), and remanded the 
claims for additional review and consideration by the Board.

Along with this decision, the Board has issued an Order to 
Partially Vacate its prior decision dated December 1, 2004.



The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking service connection for degenerative 
disc disease of the lumbar spine; for generalized 
degenerative joint disease; and for a cervical spine 
disability.  He attributes each of these conditions to 
injuries incurred while on active duty service.  He is also 
claiming service connection for a psychiatric disability as 
secondary to his back disabilities.  

At his hearing before the Board in September 2004, the 
veteran reported receiving treatment from Davis Chiropractic 
in Barbersville, West Virginia.  Based on the Joint Motion, 
the Court has ordered that an attempt to obtain these, and 
any other records relating to the conditions on appeal, is 
necessary in this case.

Based on the Joint Motion, the Court has ordered that an 
additional VA examination is necessary to determine the 
etiology of the veteran's cervical and lumbar spine 
disorders, and generalized degenerative joint disease.

The issues of service connection on appeal herein are 
inextricably intertwined because adjudication of the issue of 
service connection for cervical and lumbar spine disorders 
may affect the merits and outcome of an adjudication of the 
issue service connection for a psychiatric disorder.  Parker 
v. Brown, 7 Vet. App. 116 (1994) (finding that a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board).  

Accordingly, based on the Joint Motion and the Court's Order, 
the case is remanded for the following actions:



1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
degenerative disc disease of the lumbar 
spine; generalized degenerative joint 
disease; cervical spine disability; and 
psychiatric disability since his 
discharge from the service, to include 
any opinion as to a relationship between 
these disorders and his period of 
service.  The RO must then obtain copies 
of the related medical records that are 
not already in the claims folder.  The 
Board is specifically interested in 
obtaining the veteran's treatment records 
from Davis Chiropractic in Barbersville, 
West Virginia.  

2.  The RO must advise the veteran that 
he can submit alternate evidence to 
support his contention that service 
connection for his degenerative disc 
disease of the lumbar spine; generalized 
degenerative joint disease; cervical 
spine disability; and psychiatric 
disability, is warranted.  This evidence 
may take the following forms; however, 
the veteran may submit any other evidence 
he finds appropriate: statements from 
service medical personnel, "buddy" 
certificates or affidavits; employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated, especially 
soon after discharge; letters written 
during service; photographs taken during 
service; pharmacy prescription records 
and insurance examinations.  

3.  Thereafter, the RO must afford the 
veteran a VA examination to determine the 
current existence and 


etiology of any degenerative disc disease 
of the lumbar spine; generalized 
degenerative joint disease; or cervical 
spine disability found.  For each 
condition found, after a thorough review 
of the veteran's claims file, including 
his available inservice and post service 
medical records, the examining physician 
must express an opinion as to whether any 
current degenerative disc disease of the 
lumbar spine; generalized degenerative 
joint disease; cervical spine disability 
is a result of his military service, to 
include any incident therein.  A complete 
rationale for all opinions must be 
provided. If the examiner cannot provide 
the above requested opinion without 
resort to speculation, it must be so 
stated.  The report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

5.  Thereafter, the RO must review the 
veteran's claims for service connection 
for degenerative disc disease of the 
lumbar spine; generalized degenerative 
joint disease; 


cervical spine disability; and for 
psychiatric disability as secondary to a 
back disability.  If any claim remains 
denied, the RO must provide the veteran 
and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond, before 
the case is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


